Case: 21-50286      Document: 00516101164          Page: 1     Date Filed: 11/19/2021




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                   No. 21-50286                            November 19, 2021
                                 Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk

   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Jose Ivan Licona-Rodriguez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:20-CR-417-1


   Before King, Costa, and Ho, Circuit Judges
   Per Curiam:*
          Jose Ivan Licona-Rodriguez appeals the 24-month within-guidelines
   sentence imposed following his conviction for illegal reentry into the United
   States after deportation, in violation of 8 U.S.C. § 1326(a), (b)(2). As his sole
   appellate issue, Licona-Rodriguez argues that the sentencing enhancement


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50286          Document: 00516101164      Page: 2   Date Filed: 11/19/2021




                                    No. 21-50286


   under § 1326(b) is unconstitutional because the statute provides for a
   sentence above the otherwise applicable statutory maximum based on facts
   that are not alleged in the indictment and not admitted or found beyond a
   reasonable doubt. Although Licona-Rodriguez concedes that his argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), he
   wishes to preserve it for further review. The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Licona-Rodriguez concedes, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres. See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014).           Because the
   Government’s position “is clearly right as a matter of law so that there can
   be no substantial question as to the outcome of the case,” Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), summary affirmance is
   appropriate.
           Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time to file its brief is DENIED as
   unnecessary.




                                         2